Title: To Alexander Hamilton from James McHenry, 22 March 1799
From: McHenry, James
To: Hamilton, Alexander



Private
War Department 22 March 1799
Dear Sir

You will have seen by the News-papers that governor Mifflin has been required to hold in readiness to march certain companies of Cavalry, to assist in quelling the insurrection existing in the State of Pennsylvania. Govr. Howell has also been called upon to hold 8 companies of Cavalry in readiness to March for the same purpose.
Would it interfere with your arrangements or be throwing the troops at Windsor in the State of Vermont too far from their ultimate place of destination, to order them to Easton or Bethlehem? It may be proper to keep a certain force in one or other of the rebellious counties for a time. Capn. Leonard has above or about 100 recruits. If you think they ought to be so disposed of, you will give orders for their immediate March to Easton or Bethlehem and direct the appropriate artillery officers to join him.
Yours affectionately & truly

James McHenry
Alex. Hamilton EsqMajor General &c

